The plaintiff appeals from an order entered in the county court denying him relief on a petition under G. L. c. 211, § 3 (1986 ed.). We shall assume in the plaintiff’s favor that his appeal also brings before us his challenge to a related- judgment in the county court denying him a writ of habeas corpus on a complaint raising the same challenge to his indictments. The plaintiff’s objections based on circumstances existing at the time of his trial could have been presented by an appeal from his convictions and those based on any posttrial circumstances could have been made by a postconviction motion under Mass. R. Crim. P. 30 (a), 378 Mass. 900 (1979). He was not entitled to relief as a matter of right in the proceedings in the county court. See Hadfield v. Commonwealth, 387 Mass. 252, 256 (1982) (G. L. c. 211, § 3); Morrissette v. Commonwealth, 380 Mass. 197,198-200(1980) (G. L. c. 211, § 3); Crowell v. Commonwealth, 352 Mass. 288, 289 (1967) (habeas corpus). Moreover, the record does not support his claim that the indictments were fraudulent, nor does it show that his challenge in the Superior Court to the indictments was timely.

Order in No. 87-218 and judgment in No. 87-148 affirmed.